Citation Nr: 0610085	
Decision Date: 04/06/06    Archive Date: 04/13/06	

DOCKET NO.  02-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to open 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the reopened claim may be allowed.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1974 to October 
1977.

A review of the evidence of record discloses that by rating 
decision dated in March 1997, service connection for PTSD was 
denied on the basis that the veteran's reported stressful 
incidents in service were not able to be verified.  

The veteran asked that a claim for service connection for 
PTSD be reopened in June 2001.  The case was remanded by the 
Board of Veterans' Appeals (Board) in July 2003 for further 
development.  The case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  An unappealed March 1997 rating decision denied 
entitlement to service connection for PTSD.

2.  Evidence has been received since 1997 that is neither 
cumulative nor redundant of the evidence of record at the 
time of the March 1997 rating decision, that relates to an 
unestablished fact necessary to substantiate the claim, and 
that raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence submitted to reopen a claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a) (20.1103) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the instant 
case, it is the Board's determination that the law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim as to whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  As 
such, this decision posses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); regulations 
also provide that service connection may be granted for 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing:  (1) 
The existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred in or aggravated during service.  
Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004), 
citing Hanson v. Principi, 16 Vet. App. 110 (2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressor.  38 C.F.R. § 3.304(f) (2005).

In general, unappealed RO decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
may not be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured pursuant to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. 
Brown, 6 Vet. App. 200 (1994).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
Because the request to reopen the claim was received in June 
2001, the former version of the law is still applicable in 
this case.  

According to the relevant VA regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

Analysis

When the RO denied the claim for entitlement to service 
connection for PTSD in 1997, the evidence for consideration 
included the veteran's service medical records, her personnel 
records, the report of a VA examination in October 1996, and 
a statement from the U.S. Army and Joint Services Records and 
Research Center (JSRRC) (formerly known as the U.S. Armed 
Services Center for Unit Records Research).  A VA PTSD 
examination in 1996 resulted in a diagnosis of PTSD.  
However, the information obtained from the JSRRC included a 
copy of an investigation report of the sinking of a ship in 
November 1975.  The sinking was not observed by anyone nor 
were there any survivors or bodies recovered.  The claimed 
stressor by the veteran was not considered valid as the 
evidence revealed that she did not witness the sinking of the 
ship.  It was indicated that other incidents mentioned by her 
could not be confirmed.  As for the service medical records, 
it was indicated the evidence was without reference to 
complaints or findings pertaining to the presence of a 
psychiatric disorder.  Accordingly, in the absence of a 
confirmed in-service stressor, service connection for PTSD 
was denied.  

Evidence received since the 1997 denial includes various 
medical records.  The diagnoses include PTSD.  

Other evidence includes a statement from an individual dated 
in September 2001.  He recalled that he served with the 
veteran and he recalled the day they were summoned to help a 
child who was drowning.  They were told the mother might have 
dropped the child from a bridge between Canada and the United 
States.  They searched for hours with no luck.  Everyone on 
board was reportedly distraught, but there was nothing the 
individuals could do.

Additional evidence includes a February 2005 statement from 
the individual in which he provided more specifics regarding 
the incident concerning the child drowning.  He recalled that 
when he and the veteran and others got to the area and 
spotted the child in the water, the veteran told them she 
would get the child while another individual and the service 
comrade kept the boat away from a shallow, rocky area.   He 
stated the veteran was angry because she could hear the 
child's mother hollering and cursing her.  He added that the 
veteran was gone for about 30 minutes and they could barely 
see her, but he could remember hearing her scream.  He said 
that "she [the veteran] came back to the boat and said she 
could not get her and called control and reported this."  

The statement from the service comrade is new and was not of 
record at the time of the 1997 RO decision.  The evidence is 
also material as it bears directly on the ongoing issue of 
whether the veteran has PTSD.  It impacts directly and 
substantially upon the matter under consideration and the 
Board finds it significant enough that it must be considered 
in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has been received since the 1997 RO decision that denied 
service connection for PTSD, and the claim is reopened.  


ORDER

As new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal to this extent only is granted.  


REMAND

The veteran was accorded a psychiatric examination by a VA 
psychologist in May 2005, showing her to have a primary 
diagnosis of bipolar disorder, depressed type.  The examiner 
stated that "she was given a diagnosis of post-traumatic 
stress disorder which is also secondary to bipolar disorder."  
The examiner did not elaborate on this.  Further, the 
examiner did not express an opinion as to the etiology of the 
veteran's psychiatric disorder.  

The representative claims that VA has not explored sufficient 
possible sources of information that might help with 
corroboration of the incident involving the attempted rescue 
of the child in the waters between Canada and the United 
States in 1977.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The veteran should be contacted and 
asked to be more specific about the time 
frame of the incident when she attempted 
to rescue the child.  She has indicated 
it was either 1976 or 1977 when the event 
took place. She must be told of the need 
to be more specific.  Based on any 
information obtained from her, VA should 
make another attempt to help corroborate 
her reported stressor.  In particular, 
the respective police departments from 
the Canadian and American sides of the 
border should be contacted and asked to 
research their archives to determine 
whether there is any report that might be 
of record with regard to the reported 
drowning.  If no documentation is 
available, this should be documented in 
the record. 

2.  The claims folder should be referred 
to the VA psychologist at the VA Medical 
Center in Muskogee, Oklahoma, who 
conducted the May 23, 2005, psychiatric 
examination of the veteran.  The 
psychologist should be asked to clarify 
his diagnosis.  The psychologist should 
opine as to whether any psychiatric 
disorder diagnosed, including PTSD, is 
attributable to the veteran's active 
service, especially the reported incident 
involving the attempt to save the child's 
life in the waters between the U. S. and 
Canadian border.  If the psychologist is 
not available, another psychiatric 
examination of the veteran is authorized 
for the purpose of determining the 
etiology of any psychiatric disorder now 
present.  

3.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal with 
consideration of all evidence of record.  
If the benefit sought is not granted, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  This should contain reference to 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
unless she is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).














 Department of Veterans Affairs


